 1          ROGER D. WILSON SBN: 192207
           LAW OFFICE OF ROGER D. WILSON
 2                 2377 West Shaw Avenue, Suite 208
                        Fresno, California 93711
 3                    Telephone: (559) 233-4100
                       Facsimile: (559) 746-7200
                     Email: roger@wilson-law.com
 4

 5

 6   Attorney for Defendant, SADOL DIAZ-BELTRAN

 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                      ******
11
     UNITED STATES OF AMERICA,                              Case No.: 1:18-cr-00246-DAD-BAM
12
                        Plaintiff,
13                                                          WAIVER OF DEFENDANT’S
              v.                                            PERSONAL PRESENCE; ORDER
14                                                          THEREON
15   SADOL DIAZ-BELTRAN

16                      Defendant.

17

18            Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant Sadol Diaz-Beltran, having been

19   advised of his right to be present at all stages of the proceedings, hereby requests that this Court

20   proceed in his absence on every occasion that the Court may permit, pursuant to this waiver.

21            Defendant agrees that his interests shall be represented at all times by the presence of

22   his attorneys of record the same as if Defendant were personally present, and requests that this

23   court allow his attorneys-in-fact to represent his interests at all times. Defendant further agrees

24   that notice to Defendant’s attorney that Defendant’s presence is required will be deemed notice

25   to the Defendant of the requirement of his appearance at same time and place.

26            This request is made because it is very difficult for defendant to make the trip from Los

27   Angeles to Fresno because of financial reasons.

28   ///


                                                        1
 1            Respectfully submitted,

 2    Dated:       January 22, 2019        By:                /s/ Sadol Diaz-Beltran
 3                                                          SADOL DIAZ-BELTRAN
                                                                    Defendant
 4                                                          (Original Signature in File)

 5

 6

 7    Dated:       January 22, 2019        By:              /s/ Roger D. Wilson
 8                                                              ROGER D. WILSON
                                                                Attorney for Defendant
 9                                                           SADOL DIAZ-BELTRAN
10

11                                               --o0o--
12

13                                               ORDER

14            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

15   appearance may be waived at any and all non-substantive pretrial proceedings until further
16
     order.
17
              IT IS SO ORDERED.
18

19
     Dated: January 24, 2019                               /s/ Barbara   A. McAuliffe
20                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                    2
